Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/21 was filed before the mailing date of this non-final rejection.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,776,031. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the Patent would anticipate those of the current application.

	
Claim Rejections - 35 USC § 102
Claim(s) 1, 4-6, 8-11 and 15-16 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Confalonieri et al. (US 2010/0293317).

Regarding claim 1, Confalonieri discloses a memory device, comprising:
first and second memory devices of different memory technologies [see Fig. 4; eMMC device (40) comprises NAND memory and PCM memory]; and
a first interface controller configured to be interposed between a memory bus and the first memory device [see Fig. 4; controller (47)], and a second interface controller configured to be interposed between the memory bus and the second memory device [see Fig. 4; simplified controller (46)], the first interface controller configured to manage logical memory partitioning on technologies at least the first memory device [see paragraph 23; NAND controller manages NAND memory, including partition/addressing], the first and second interface controllers further configured to allocate data of a first attribute to the first memory device, and to allocate data of a second attribute to the second memory device [see paragraphs 34-35; based on whether data is code data or regular data (data attribute) data is selectively stored in first or second memory device]. 

[see paragraphs 34-35; regular data is stored in first memory device, whereas code data is stored in second memory device (since an attribute parameter is undefined in the claim, code data is interpreted as to have an attribute parameter set to distinguish it from regular data under BRI].

Regarding claim 5, Confalonieri discloses the memory device of claim 1, wherein the first interface controller and the second
interface controller each connect directly to the memory bus [see paragraph 30; controllers connected to host via single bus interface].

Regarding claim 6, Confalonieri discloses the memory device of claim 1, wherein the first interface controller connects directly to the memory bus, and wherein the second interface controller is connected to the first interface controller [see Fig; 4; first and second controllers are connected to single memory bus; therefore they are indirectly coupled to each other].

Regarding claim 8, Confalonieri discloses the memory device of claim 1, wherein the memory device comprises an embedded multi-media card (e-MMC) device [see paragraphs 4-5; memory device may be eMMC].

Regarding claim 9, Confalonieri discloses an embedded multi-media card (e-MMC) memory [see paragraphs 4-5; memory device may be eMMC], comprising;

[see Fig. 4; NAND memory coupled to first controller; coupled to external host]; and
a Phase-Change Memory (PCM) coupled to a second interface controller, the second
interface controller coupled to the first memory controller to manage commands referencing partitions set up in the e-MMC memory using a connection between the first interface controller and the second interface controller [see Fig. 4 & paragraphs 31-32; PCM controller indirectly coupled to NAND controller, PCM controller responding to commands for PCM memory and managing PCM memory].

Regarding claim 10, Confalonieri discloses the e-MMC memory of claim 9, wherein the non-volatile flash memory comprises NAND Flash memory [see Fig. 4; NAND flash memory (43)].

Regarding claim 11, Confalonieri discloses the e-MMC memory of claim 10, wherein the non-volatile flash memory comprises
a number of Multi-Level Cell (MLC) devices [see paragraph 34; MCL NAND flash].

Regarding claim 15, Confalonieri discloses the e-MMC memory of claim 9, wherein a combination of memory types including
the non-volatile flash memory and the PCM allows the e-MMC memory to access the non-volatile flash memory for mass storage applications and access the PCM for address-intensive applications [see paragraphs 34-35; based on whether data is code data or regular data, data is selectively stored in first or second memory device].

[see paragraphs 34-35; wherein second PCM storage handles code storage and execute in place].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Confalonieri in view of Eilert et al. (US 7,106,636).

Regarding claim 3, Confalonieri discloses the memory device of claim 1 as discussed above.

Confalonieri does not expressly disclose including a register management block to track memory partitions.

[see Col. 2, lines 20-67].

At the time of invention, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Eilert in the system of Confalonieri.

The motivation for doing so would have been to define data partitions so that they may be correctly accessed [see Eilert, Col. 2, lines 20-45].

Therefore, it would have been obvious to combine Eilert with Confalonieri for the benefits listed above, to obtain the invention as specified in claim 3.

	
	

Allowable Subject Matter
Claims 17-19 would be allowable after overcoming the double patenting rejection.
Claims 2, 7, 12-14 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record fails to disclose a dual interface controller setup in which a first interface controller is aware of the second interface controller, but not the other way around.

	CLOSING COMMENTS
Conclusion
	(a) Status of Claims In the Application

Per the instant office action, claims 1-21 have received a first action on the merits and are subject of a first action non-final.

	(b) Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.